WR-73,697-06,07,08,09
                                                                                                                       COURT OF CRIMINAL APPEALS
                                                                                                                                             AUSTIN, TEXAS
                                                                                                                     Transmitted 8/18/2015 10:58:45 PM
                                                                                                                         Accepted 8/19/2015 8:28:42 AM
                                     WRIT	  NO.	  W06-­‐00445-­‐K(B),	  	  W06-­‐00448-­‐K(B),	  W06-­‐00450-­‐K(B)	  and	             ABEL ACOSTA
                                                                                                                                                     CLERK
                                                                    	  	  W06-­‐00453-­‐K(B)	  
                                                                                                                                    RECEIVED
                                                                                     	                              COURT OF CRIMINAL APPEALS
                                                               WR-­‐73,	  697-­‐06,	  07,	  08,	  09	                          8/19/2015
                                                                                     	                                 ABEL ACOSTA, CLERK
                                                                                           	  
                                                            In	  the	  Texas	  Court	  of	  Criminal	  Appeals	  
                                                                                    At	  Austin	  
                                                                                           	  
                                                                                           	  
                                                                            From	  the	  CDC	  No.	  4	  
                                                                           Dallas	  County,	  Texas	  
                                                                                           	  
                                                                                           	  
                                                                                           	  
                                                                 EX	  PARTE	  RAUL	  DAVID	  JACKSON	  
                                                                                           	  
                                                                                           	  
                                                                                           	  
                                                                                           	  
                                                                                   11.07	  Writ	  
                                                                                           	  
                                                                                           	  
                                          MOTION	  FOR	  EXTENSION	  OF	  TIME	  TO	  FILE	  FINDING	  OF	  FACTS	  AND	  	  
                                                                          CONCLUSIONS	  OF	  LAW	  
                                                                                           	  
                                                                                           	  
	  
	  
	  	                             	                                	                                 	                                	                                 	                                                                                                                                                   	  	  	  	  	  	  	  	  	  	  	  Bruce	  C.	  Kaye	  
                                                                                                                                                                                     	                                                     	                                                    	                                                     	  	  	  	  	  2309	  Boll	  St.	  
                                                                                                                                                    	                                                    	  	  	  	  	  	  	  	   	                                                                          	                                                     Dallas,	  TX	  75204	  
                                                                                                                                                            	                                                     	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  (214)	  722-­‐7438	  
                                                                                                                                                                                                                                                                                                                                  	  
           	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  APPOINTED	  WRIT	  MASTER,	  CDC	  4	  
                                                                                                                                                                                                                                                                                                                                  	  
                                                                                                                                                                                                                                                                                                                                  	  
                                                                                                                                                                                                                                                                                                                                  	  
                                                                                                                                                                                                                                                                                                                                  	  
                                                                                                                                                                                                                                                                                                                                  	  
                                                                                                                                                                                                                                                                                                                                  	  
                                                                                                                                                                                                                                                                                                                                  	  
                                                                                                                                                                                                                                                                                                                                  	  
                                                                                                                                                                                                                                                                                                                                  	  



	                                                                                                                                                                                                                                                                                                                                                                                                                        1	  
                                                                          I.	  
	  
	          On	   or	   about	   November	   26,	   2014,	   the	   undersigned	   was	   appointed	   as	   Writ	  

Master	   by	   the	   Honorable	   Judge	   Dominique	   Collins,	   Criminal	   District	   Court	   No.	   4,	  

Dallas	  County,	  Texas.	  	  The	  Court’s	  Finding	  of	  Fact	  and	  Conclusions	  of	  Law	  are	  now	  

due	  on	  August	  19,	  2015,	  per	  this	  Court’s	  Order	  dated	  on	  or	  about	  May	  19,	  2015.	  

                                                                         II.	  

	          The	  issues	  to	  be	  resolved	  are	  as	  follows:	  

            a.           Is	  Applicant’s	  judgment	  and	  sentence	  void;	  

            b.           Does	  Applicant’s	  sentence	  violate	  double	  jeopardy	  

            c.           Was	  Applicant’s	  plea	  involuntary;	  and	  

            d.           Did	  Applicant	  receive	  ineffective	  assistance	  of	  trial	  and	  appellate	  

                         counsel.	  

                                                                        III.	  

	  

	          The	   undersigned	   appointed	   Writ	   Master	   has	   been	   involved	   in	   numerous	  

Appellate	   and	   trial	   matters	   in	   both	   state	   and	   federal	   court.	   	   Currently,	   Counsel	   is	  

long	  medicare	  fraud	  case	  involving	  over	  1200	  pages	  of	  transcripts.	  	  Counsel	  is	  also	  

completing	   an	   appointed	   sentencing	   memorandum	   in	   a	   federal	   case	   involving	   the	  

fraudulent	   filing	   of	   30	   million	   dollars	   of	   tax	   claims	   with	   the	   IRS	   (with	   extensive	  

discovery	   to	   review).	   	   	   	   Counsel	   is	   also	   set	   for	   an	   appointed	   murder	   trial	   in	   state	  

court	   for	   the	   first	   week	   of	   October	   and	   also	   set	   for	   a	   federal	   trial	   in	   October	  

involving	  4	  terabytes	  of	  discovery	  (medical	  clinic	  allegedly	  prescribing	  hydrocodone	  

for	  everyone	  who	  asks).	  



	                                                                                                                                                 2	  
                                                                       IV.	  
	  
	          An	   additional	   120	   days	   is	   required	   in	   order	   to	   properly	   read	   Applicant’s	  

paperwork,	  review	  the	  State’s	  response,	  research	  the	  issues	  and	  thereafter	  prepare	  

the	  Finding	  of	  Facts	  and	  Conclusions	  of	  Law	  for	  the	  Court.	  

	  

	          WHEREFORE,	  PREMISES	  CONSIDERED,	  the	  appointed	  Writ	  Master	  for	  CDC	  

4,	  Dallas	  County,	  Texas,	  prays	  this	  Court	  grant	  his	  Motion	  for	  Extension	  of	  Time	  to	  

File	   Finding	   of	   Facts	   and	   Conclusions	   of	   Law	   and	   set	   a	   new	   due	   date	   for	   120	   days	  

from	  the	  current	  due	  date	  of	  August	  19,	  2015.	  

	  

	          	          	          	           	          	          	          Respectfully	  submitted,	  

	  

	  

	          	          	          	           	          	          	          	        /s/	  Bruce	  C.	  Kaye	   	                   	  
                                                                                     Bruce	  C.	  Kaye	  
                                                                                     TBN.	  00784374	  
                                                                                     Appointed	  Writ	  Master,	  CDC	  4	  
                                                                                     2309	  Boll	  St.	  
                                                                                     Dallas,	  Texas	  75204	  
                                                                                     (214)	  722-­‐7438	  office	  
                                                                                     (866)	  649-­‐8757	  fax	  
                                                                                     bruce@brucekaye.com	                    	  
                                                                         	          	  




	                                                                                                                                              3